 IRON WORKERSLOCAL UNION NO. 167457IronWorkers Local UnionNo. 167,InternationalAssociation of Bridge,Structural and OrnamentalIronWorkers,AFL-CIO (Binswanger Glass Com-pany)andGlaziers&Glass Workers Local UnionNo. 242 of the National Brotherhood of Painters &Allied Trades,AFL-CIO. Case 26-CD-98GlassCompanyis engaged in commerce within themeaning of Section 2(6) and(7) of the Act and it willeffectuate the purposes of theAct toassert jurisdic-tion herein.II.THELABOR ORGANIZATIONS INVOLVEDNovember 20, 1973DECISION AND DETERMINATION OF`DISPUTEBY CHAIRMANMILLER AND MEMBERSJENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by the Glaziers & Glass WorkersLocal Union No. 242 of the National Brotherhood ofPainters& Allied Trades, AFL-CIO, herein calledLocal 242, alleging that Iron Workers Local UnionNo. 167, International Association of Bridge, Struc-tural and Ornamental Iron Workers, AFL-CIO, hadviolated Section 8(b)(4)(D) of the Act.MemphisGlass Contractors, a multiemployer group to whichBinswanger Glass Company belongs, intervened inthese proceedings.Pursuant to a notice of hearing, a hearing was heldinMemphis, Tennessee, before Hearing Officer C. L.Moser on May 15, 1973. All parties appeared andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to presentevidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.1.THE BUSINESS OF THE EMPLOYERThe parties stipulated and we find that BinswangerGlass Company is a Virginia corporation with officesand places of business located in various States of theUnited States, including Memphis, Tennessee. Bin-swanger Glass Company is engaged in the sale andinstallationof building glass and aluminum andduring the preceding 12 months, a representativeperiod, has purchased goods valued in excess of$50,000 that were shipped directly to its Tennesseefacilities from outside the State of Tennessee.The parties stipulated and we find that Binswanger1Art. I, sec. 2 of the agreement between Local 242 and the MemphisGlass Contractors provides "The work covered by this Agreement comingunder the jurisdiction of Glaziers' Local Union No 242 shall consist of .. .207 NLRB No. 56The parties stipulated, and we find, that IronWorkers Local Union No. 167, International Associ-ation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, and Glaziers & Glass WorkersLocal Union No. 242 of the National Brotherhood ofPainters& Allied Trades, AFL-CIO, are labororganizations within the meaning of Section 2(5) ofthe Act.III.THEDISPUTEA.Background and FactsBinswanger Glass Company has received a cori-tract in the amount of $320,000 from Allen &O'Hara, Inc., the general contractor on the Cook,Treadwell and Harry Building, herein CTH Building,inMemphis, Tennessee, for the installation of thebuilding's curtain wall.Curtainwall technically is described as anyframing system which passes the spandrel section ofa building; it is more simply referred to as theexternal skin of a building. The work involvedconsists of affixingmetal rods or frames to thestructuralmembers of the building and insertingglass into the metal frame. Only the installation andriggingof the metal frameworkisindispute.Ironworkers concedes that the work of inserting glasspanels into the frames belongs to the glaziers.There is no evidence on the record that theEmployer has made a specific assignment of thework to any employees represented by a particularunion. Nevertheless, it appears most likely that theEmployer will assign the work to the Glaziers and allparties appear to agree with this assumption. In thisregard the Employer is a member of Memphis GlassContractors,amultiemployer groupwhich hassigned a contract with Local 242 providing allcurtainwall work within the geographical jurisdic-tion of Local 242 will be assigned to members ofLocal 242.1 Also, the Employer has for several yearsroutinely assigned curtain wall work to it's employeeswho are members of Local 242. Moreover the IronWorkers had three representatives speak to Employ-er's contract manager and another representative tothe Employer to "protect the interest of the IronWorkers" in the CTH curtain wall, demonstrating itsthe fabrication (when installedby Glaziers employed by Employer) andinstallation of all glazingeither in shopor jobsite. in connection withCurtain Wall..11 458DECISIONSOF NATIONALLABOR RELATIONS BOARDbelief that it would not be awarded the job byBinswanger.The International Association of Bridge, Structuraland Ornamental Iron Workers signed an agreementwith the Brotherhood of Painters, Decorators andPaperhangers of America in 1961, herein the 1961Agreement, which provides in pertinent part that theinstallation of metal curtain wall construction is thework of the Iron Workers while the installation ofglass panels is the work of the Glaziers.2 Severalemployers including Binswanger are signatories tothe 1961 Agreement.The 1961 Agreement provides a method for thesettlement of disputes which is binding on bothInternationals but is not binding on any of theemployer signatories.3 Local 242 has never honoredthe 1961 Agreement even though the GlaziersInternational has therefor, in the past, threatened torecall Local 242's charter.At the aforementioned meeting between the IronWorkers and Binswanger, the Iron Workers statedthat if Binswanger does not award the curtain wallwork to it, then it would have no recourse but toapply pressure on the various contractors includingAllen & O'Hara.B.TheWork in DisputeThe work in dispute involves the installation offraming required for the erection of curtain wall onthe CTH Building in Memphis, Tennessee.C.Contentionsof thePartiesLocal 242 contends that the curtain wall installa-tion in dispute should be awarded to it pursuant tothe current collective-bargaining agreement betweenthat Union and the Memphis Glass Contractors. TheCharging Union further asserts that it has neverhonored the 1961 Agreement between its Interna-tional and that of the Iron Workers granting theinstallation of the metal portion of a curtain wall tothe Iron Workers, and that curtain wall-composednormally of 90 percent glass and 10 percent metal--historically and traditionally is within the Glaziersjurisdiction.Finally, theGlaziers asserts that itwould be more efficient to use glaziers for curtainwall construction.2The 1961 Agreement providesin pertinent part:This sectionisconfined to the installation of metal curtain-wallconstruction of all types.Metal curtain-wall construction is defined tobe any framing system whichpasses the spandrel section on a building.The installationof metal curtain-wall constructionis the work of IronWorkers.This sectionisconfined to the installation and sealing of panelsused in connectionwithcurtain-wall construction.(a) The installation of metal panels is theworkof the IronWorkers.The application of Thiokol,Meopreneor otherpatented sealants, whenused to sealmetal to metal surfaces,is the work of Iron Workers.The Employer's position is basically the same asthat of the Glaziers Union, namely, both by years ofpastpractice and by reason of the agreementbetween the Memphis Glass Contractors and Glazi-ers Local 242, it must assign curtain wall work to theGlaziers.The Iron Workers contends conversely that (1)there was an agreed-upon method of adjustment asto disputes over the installation of curtain wall in the1961 Agreement to which all parties are bound, andthat it considers Glaziers Local 242 bound by the1961Agreement between the International Unions,and (2) the installations of curtain wall is commonlydone by ironworkers. Further, it is contended thatBinswanger does not normally do curtain wallinstallations, but contracted that type of work tosubcontractors who used ironworkers:D.Applicability of the StatuteThe charges herein allege a violation of Section8(b)(4)(i) and (ii)(D) of the Act. The facts show thatthe Employer takes the position that it must assignthe work to its employees who are members of, or arerepresentedby,Local 242. The IronWorkersdemands, however, that the Employer refrain fromassigning the work to members of Local 242 andassign it, instead, to its members. In support of itsdemand, the Iron Workers threatened to refuse toperform ironwork at the jobsite. Accordingly, wefind that there is reasonable cause to believe thatSection 8(b)(4)(D) of the Act has been violated.Contrary to the contention of the Iron Workers,the 1961 Agreement does not provide a voluntarymethod of dispute settlement within the meaning ofSection 10(k). It is well settled that a proceedingunder Section 10(k) of the Act is not precluded wheretwo unions have agreed upon a voluntary method ofsettlement but where the employer has not joined theagreement.N.L.R.B. v. Plasterers' Local Union No.79,404 U.S. 116 (1971);Kahoe Air Balance Co.,197NLRB 159;Telander Bros.Contractors, Inc.,196NLRB 119.Even assuming that Local 242 is bound by the 1961Agreement, Binswanger Glass is not bound to thevoluntary method of dispute settlement provided bysection X of the 1961 Agreement.4 First, Binswangerexpressly did not agree to be bound by section X.(b) Theinstallationof glass panels is the work of the Glaziers. Theapplication of Thiokol, Neoprene or other patented sealants, whenused to seal glass to metal surfaces,is thework of Glaziers.See discussion,infra.Sec. Xof the 1961 Agreement is asfollows:If a dispute should ariseover theinterpretationof application ofthis agreement,the two business agents of the respectiveunions shallmake a conscientiousendeavorto settle the disputelocally. Should thebusiness agents fail to consummatea satisfactory understanding, theyshall immediatelydraw upa joint letterdescribing the disputed work,including pictures and blueprints of the workin dispute, sign the same3a IRON WORKERSLOCALUNION NO.167459The stipulation to the 1961 Agreement signed byvarious glass and glazing companies expressly pro-vides that "the contractors shall not be bound by theprovisionsorprocedures of Section X of theAgreement." 5 Second, even if Binswanger is amember of the National Joint Trade Board of theGlass and Glazing Industry which signed a separateagreementwith the International Association ofBridge, Structural and Ornamental IronWorkersproviding that the National Joint Trade Board of theGlass and Glazing Contractors shall assign work inaccordance with sections 1-IX of the 1961 Agree-ment, there is no mention of the National JointTrade Board binding the contractors to section X.6Since the parties have not provided any evidencethat Binswanger agreed with Local 242 and the IronWorkers on a voluntary method of dispute settlementwithin 10 days after notice that the charge had beenfiled,7 the Board is empowered and directed to hearand determine the dispute.8E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to all relevant factorsinvolved. The following are relevant in making adetermination of the dispute before-us.1.Certifications and collective-bargainingagreementsThere is no evidence that either of the laborjointly,and forward copies to the Presidents of their respectiveinternational unions.Disputes forwarded to the respective General Presidents shall bereferred to a designated representative for immediate adjustment. Inany case where the representatives appointed by the General Presidentsto adjust the dispute fail to arrive at a satisfactory disposition in areasonable period of time,the dispute will be resolved in the followingmanner.In localities where recognized plans exist as per Article IV, Section Iof the "Green Book" amended January, 1958, they shall prevail;otherwise,the dispute will be immediately referred to the NationalJoint Board for the Settlement of Jurisdictional Disputes.There shallbe no stoppage of work while the dispute is in process ofsettlement.Committees designated by the respective General Presidents shallmeet periodically to review work covered by this agreement and toconsider new problems which arise in order to adjust same-5The Stipulation in full is:The undersigned contractors, on behalf ofthemselves and ascontractors affiliated with the National Joint Trade Board of the Glassand Glazing Industry, will assign work covered by Section I-IX of theagreement of February 22, 1961 [the 1961 Agreement], between theBrotherhood of Painters,Decorators and Paperhangers of America andthe International Association of Bridge, Structural and OrnamentalIronWorkers,in accordance with the provisions of Sections I throughIX of the agreement.It is agreed that when a request is made of acontractor by either Union, for an assignment on a particular job, thecontractor shall make such assignment within three (3) working daysfrom date of the request.It is further stipulated that the contractorsshall not be bound by the provisions or the procedures of Section X ofthe Agreement.6 This agreement provides:organizations involved herein has been certified bythe Board as the collective-bargaining representativefor a unit of the Employer's employees.Although signatory to the 1961 Agreement betweenthe Iron Workers and Painters Internationals, thereisno evidence that the Employer has ever employedindividuals represented by Iron Workers. The Em-ployer is currently a party to a collective-bargainingagreement with Local 242 through Memphis GlassContractors, a multiemployer group of which theEmployer is a member. The Employer has beenunder contract with Local 242 ever since curtain wallhas been used in the Memphis area-some 14 or 15years.2.Employer's assignment and past practiceThere is no affirmative evidence that an assign-ment of work had actually taken place as of the dateof the hearing. Raymond Robertson, general organ-izer for the Iron Workers International, testified thatas of the hearing date no dispute had been filedunder the 1961 Agreement because there had not yetbeen any assignment of work.Article 1, section 2 of the Agreement betweenLocal 242 and the Memphis Glass Contractorsrequires the Employer to assign the curtain wall workto Local 242.-Generally, it is current area practice in Memphis toassign curtainwallwork to Local 242 and theEmployer has done so for the past 14 or 15 years.However, at least one construction company installsThe National Joint TradeBoard of the Glassand Glazing Industry,on behalf of its affiliated contractors,has agreedwork shall beassignedin accordance with the provisions of Section 1-IX of the agreement ofFebruary 22,1961 [the 1961 Agreement],between the Brotherhood ofPainters,Decorators and Paperhangers of America and theInterna-tional Association of Bridge. Structural and Ornamental IronWorkers.The International Association of Bridge, Structural and OrnamentalIronWorkers agrees that it and its affiliated local unions,on request ofa glass and glazing contractor,will permit its membersto perform workrecognizedto be withinthe jurisdiction of the Iron Workersunder thejurisdictional agreement between the Brotherhood of Painters,Decora-tors and Paperhangers of America and the InternationalAssociation ofBridge, Structural and Ornamental Iron Workers withoutthe necessityof such glass or glazing contractor being signatoryto the applicablelocal collectivebargaining agreement, provided such glass or glazingcontractor conforms to the wage, fringe benefits andother economicprovisions contained in the applicable local collective bargainingagreement.7The charge was filedon April 2, 1973.8TheIronWorkers has apparently invoked oneof the methods ofdispute settlement of sec.X of the 1961 Agreementsince it has submitted anexhibit after the close of the hearing which is a document from theImpartialJurisdictional Disputes Board of the ConstructionIndustry dated June 29,1973, purportingto award jurisdiction of the curtainwall at the CTHproject to the Iron Workers. Since we have found that Binswanger is not aparty to sec.X methods of dispute settlement and sincethere is no otherevidence to suggest that Binswangerjoined in the submissionof the disputeto the Impartial Jurisdictional Disputes Boardof the Construction Industry,the settlementby theImpartial JurisdictionalDisputesBoard for theConstruction Industry is not a voluntarysettlementby all parties within themeaning of Sec. 10(k) and thus we are notprecluded fromdetermining thedispute. 460DECISIONS OFNATIONALLABOR RELATIONS BOARDcurtainwall using ironworkers. There have beenoccasionswhereBinswanger subcontracted theinstallation of curtain wall to one other employerwho used ironworkers for the installation.3.Relative skills, efficiency, and economy ofoperationMembers of Local 242 in general and Binswangeremployees in particular are experienced in theinstallation of curtain wall, having done it a numberof times. Further, if the ironworkers installed thecurtainwall there would be duplication of laborexpense since the glaziers would have to recheck allthe openings to see if they are plumbed and squaredbefore the glass is installed to prevent unnecessarystressand strain. If the opening is not properlyplumbed and squared then there might be leakage(historically a problem with curtain wall) or the glasspanes may even pop out. On the other hand if theglaziers install the metal knowing they are going todo the glazing, they are more likely to do socarefully, so that the glass which is installed later willfit properly.At least some ironworkers have some experience inthe installation of curtain wall since one contractorwhich has done some curtain wall installations in theMemphis area has used ironworkers for the installa-tion.Also, IronWorkers Local 167 has trainedapprentices and journeymen in the installation ofcurtain wall.ConclusionUpon the entire record in this proceeding and afterfullconsideration of all the relevant factors, inparticular the contractual relationship between theEmployer and Local 242, the Employer's practiceand the practice of similar employers in the area, andthe experience of members of Local 242 in perform-ing the disputed work and the resulting efficiency ofoperations,we conclude that the employees of theEmployer who are represented by Local 242 areentitled to the work in question,and we shalldetermine the dispute in their favor.In making thisdetermination, we award the work to the employeesof the Employer who are represented by Local 242but not to that Union or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNational Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employeesemployed byBinswangerGlassCompany,who are represented by Glaziers & GlassWorkers Local Union No. 242 of the NationalBrotherhood of Painters&Allied Trades,AFL-CIO,are entitled to perform the work in dispute whichinvolves installation of the curtainwall at the CTHbuilding jobsite located in Memphis,Tennessee.2.IronWorkers Local UnionNo. 167,Interna-tionalAssociation of Bridge, Structural and Orna-mental Iron Workers,AFL-CIO,isnot entitled bymeans proscribed by Section 8(b)(4)(D) of the Act toforce or require Binswanger Glass Company, Mem-phis,Tennessee,toassign the above work toironworkers represented by it.3.Within 10daysfrom the date of this Decisionand Determination of Dispute,IronWorkers LocalUnion No.167, International Association of Bridge,Structural and Ornamental Iron Workers,AFL-CIO,shall notify the Regional Director for Region 26, inwriting, whether or not it will refrain from forcing orrequiring Binswanger Glass Company,by meansproscribed by Section 8(b)(4)(D),to assign the workin dispute in a manner inconsistent with the abovedetermination.